Citation Nr: 1108619	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.           


FINDING OF FACT

The evidence of record preponderates against the Veteran's assertion that his erectile dysfunction relates to his service-connected diabetes.  


CONCLUSION OF LAW

Erectile dysfunction is not related to the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with VCAA notification in letters dated in May and August 2005, and in October 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated the Veteran's claim in the March 2007 statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal. Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits of the Claim to Service Connection

In July 2002, the Veteran claimed service connection for diabetes.  In January 2003, the RO granted the Veteran's claim.  

In November 2004, the Veteran claimed service connection for sexual dysfunction, noting that he had been service connected previously for diabetes.  In the September 2005 rating decision on appeal, the RO denied the Veteran's claim.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

The evidence of record relevant to the Veteran's claim for secondary service connection consists of VA treatment records, a September 2005 VA compensation examination report, and the Veteran's statements.  The Board finds that the preponderance of this evidence indicates that the Veteran's erectile dysfunction is not related to his diabetes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The VA treatment records indicate that the Veteran was diagnosed with diabetes in May 2002 and erectile dysfunction in September 2003.  A record dated in September 2003 indicates that the Veteran "has been unable to obtain erections for the past few months."  Treatment records dated until February 2006 indicate use of Viagra for the ED.  

The September 2005 VA examiner indicated a review of the claims file prior to offering an opinion on the Veteran's claim.  The report indicated that the Veteran "has had erectile dysfunction for three years[.]"  The examiner also indicated that the Veteran's use of Viagra was successful, and that the Veteran had a 45-year history of tobacco abuse, and 35-year history of drinking on a daily basis a half pint of hard liquor and a six pack of beer.  The examiner opined that, based on the Veteran's history, erectile dysfunction was not secondary to the Veteran's diabetes.  The examiner supported the opinion by noting that erectile dysfunction "occurred sooner" than the diagnosis of the diabetes, by citing the Veteran's decades-long history of tobacco and alcohol use, and by noting a prior subdural hematoma.  The examiner also stated that ED was not aggravated by diabetes because the "erectile dysfunction is not any worse [than] it was earlier and the erectile dysfunction responds to Viagra."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

In his statements of record, the Veteran indicates that his erectile dysfunction relates to his diabetes, essentially arguing that his ED did not manifest until after his diabetes diagnosis.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board also notes that layperson are generally not capable of opining on matters requiring medical knowledge (e.g., etiology).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As such, the Veteran's statements regarding the existence of his ED are of probative value here in determining whether he has ED, and when he began experiencing ED symptoms.  That is because these problems comprise observable symptomatology.  But the Board finds the Veteran's opinions regarding etiology of his disorder to be of limited probative value because he cannot be deemed competent to offer a medical opinion on what causes his ED.  The Board must rely on medical evidence when addressing that issue, an essentially medical one that involves the inner workings of the Veteran's genitourinary system.  

As such, the Board finds the preponderance of the evidence against the Veteran's claim based on the September 2005 opinion countering his claim to medical nexus.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

The Board notes the Veteran's contention that the VA examiner based the opinion on an erroneous finding - that the Veteran's ED predated the diagnosis of his diabetes.  The Veteran indicated that his ED began after diabetes.  The VA treatment records tend to support the Veteran's assertion in that, in a September 2003 record, the examiner indicated that the Veteran reported problems for the "past few months."  This suggests that ED may have manifested after the May 2002 diabetes diagnosis.  Nevertheless, the Board still finds the September 2005 opinion of probative value.  Again, it is a medical opinion that is based on the entire claims file.  Moreover, it cites other evidence as potential causes of the Veteran's ED, to include alcohol and tobacco "abuse" and brain injury. 

In sum, the evidence of record preponderates against the Veteran's service connection claim under 38 C.F.R. § 3.310.  

The Board notes that it has reviewed the record to determine whether a direct service connection finding would be warranted here.  See 38 C.F.R. § 3.303.  But, as indicated, the onset of the Veteran's ED was sometime in the early 2000s, over 30 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, the Veteran has not claimed direct service connection for ED.  See 38 C.F.R. § 3.303(b).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


